Oalhoon, J.,
delivered the opinion of the court.
The statute laws 1897, p. 21, c. 17, in relation to the stock law, does not contain the words “whether in the same or an adjoining *227county.” The amendment (Laws 1900, p. 164, c. 124), does not contain them. Code 1906, § 2235, leaves them out. It follows, in our view, that the board of supervisors of Tishomingo county, which has no stock law, did right in refusing to tack the seven sections of land in its boundaries to a stock law district in the adjoining county of Ittawamba. Shaw v. Woffard, 82 Miss., 143, 34 South., 329.

Affirmed.